Citation Nr: 0414117	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  96-48 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative changes.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1990.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which assigned a 20 percent rating for lumbosacral strain 
with degenerative changes.  The veteran appealed the RO's 
determination and in a June 2003 decision, the Board denied a 
rating in excess of 20 percent for lumbosacral strain with 
degenerative changes.  

The veteran appealed the Board's decision to the US Court of 
Appeals for Veterans Claims (Court).  While the case was 
pending before the Court, in December 2003, the veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Remand.  In a December 2003 order, the Court granted the 
motion, vacated the Board's June 2003 decision, and remanded 
the matter for action consistent with the December 2003 Joint 
Motion. 

As set forth in more detail below, a remand of this matter is 
required.  This appeal will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


REMAND

During the pendency of this appeal, new regulations have 
twice been promulgated regarding the evaluation of 
disabilities of the spine.  See 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2003) (effective September 23, 2002) (Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes); see also 68 Fed. Reg. 51,454-56 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a (2004) (effective 
September 26, 2003) (General Rating Formula for Diseases and 
Injuries of the Spine).  The RO has not yet had the 
opportunity to consider the veteran's claim pursuant to the 
most recently amended criteria, nor has the veteran been 
examined since these new regulations were promulgated.  

Accordingly, this issue is REMANDED to the RO for the 
following:

1.  The RO should send an appropriate 
letter to the veteran and any 
representative to ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA.  

2.  The RO should also contact the 
veteran and request that he identify all 
VA and non-VA medical providers who have 
treated him since February 2002 for his 
service-connected low back disability.  
After securing the necessary release, the 
RO should obtain any records identified 
by the veteran.

3.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of his service-
connected low back disability.  The 
claims folders should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be requested to provide a detailed 
account of all neurologic and orthopedic 
manifestations of the service-connected 
low back disability found to be present.  
The examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (i.e. periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician).  Finally, the 
examiner should state whether the 
veteran's service-connected low back 
disability is manifested by a 
demonstrable deformity of a vertebral 
body.  

4.  The RO should then readjudicate the 
veteran's claim, with specific 
consideration to the amended rating 
criteria for the evaluation of 
disabilities of the spine.  If the 
benefit sought on appeal remains denied, 
the veteran and any representative should 
be furnished a supplemental statement of 
the case containing citations to all 
applicable legal criteria, and afforded 
the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




